Citation Nr: 1316320	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  05-32 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left foot disability, claimed as secondary to service-connected lumbosacral strain, lumbar disc herniation L4-L5. 

2.  Entitlement to service connection for a left ankle disability, claimed as secondary to service-connected lumbosacral strain, lumbar disc herniation L4-L5. 

3.  Entitlement to service connection for a left knee disability, claimed as secondary to service-connected lumbosacral strain, lumbar disc herniation L4-L5. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to May 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims. 

The Board remanded the claims for additional development in April 2011 and November 2012.  

The RO in Atlanta, Georgia, has jurisdiction of the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that this claim requires additional development.  

The Board's November 2012 remand observed that pursuant to the Board's April 2011 remand, a VA examination was conducted in June 2011.  The VA examiner diagnosed degenerative arthritis of the left knee, left foot, and ankle, and provided negative medical opinions regarding whether these disabilities were related to service or were proximately caused by the Veteran's service-connected low back disability.  However, the VA examiner did not provide a medical opinion as to whether or not these disabilities were aggravated by the service-connected low back disability, as requested in the Board's April 2011 remand.  

The November 2012 remand requested that the VA examiner who provided the June 2011 VA opinion, or another VA examiner with appropriate expertise if the June 2011 VA examiner was unavailable, provide an opinion as to whether it was at least as likely as not that the Veteran's service-connected lumbosacral strain, lumbar disc herniation L4-L5, and/or radiculopathy of his left lower extremity aggravated any current disabilities of the left knee, left ankle, and left foot (diagnosed as degenerative arthritis in the June 2011 VA examination). 

The Veteran was provided a VA examination in January 2013.  However, the corresponding report is inadequate.  The VA examiner primarily addressed whether the Veteran's already service-connected lumbosacral strain, lumbar disc herniation L4-L5, was aggravated by his active duty.  The examiner addressed whether the Veteran's left ankle and knee disabilities were caused by the Veteran's lumbar spine disability.  The examiner did not address whether the Veteran's left ankle and knee disabilities were aggravated by the Veteran's service-connected lumbar spine disability or service-connected radiculopathy of the left lower extremity.  The examiner did not address the Veteran's left foot disability at all.  

As VA did not conduct all necessary development, the development requested by the Board's November 2012 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who provided the January 2013 opinion to prepare an addendum to the January 2013 VA examination report.  If that examiner is unavailable, the claims file should be sent to another VA examiner with appropriate expertise.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner should provide an opinion as to whether it is as least as likely as not that the Veteran's service-connected lumbosacral strain, lumbar disc herniation L4-L5, and/or radiculopathy of his left lower extremity aggravate any current disabilities of the left knee, left ankle, and left foot (diagnosed as degenerative arthritis in the June 2011 VA examination). 

[Note: Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.] 

The examiner must discuss the underlying rationale for all opinions expressed, and if necessary cite to specific evidence in the file.  All findings, along with fully articulated medical rationales for the opinions (whether favorable or unfavorable), must be set forth in the examination report.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  Then, readjudicate the claims for service connection for disabilities of the left knee, left ankle, and left foot, in light of all additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case concerning these claims and give them an opportunity to submit additional evidence and argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


